DETAILED ACTION
Claims 1-7 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Regarding each of Claim 1 (line 5) and Claim 6 (line 3), perhaps the language “on the basis of” should be changed to “utilizing” or similar language. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
 Additionally, regarding each of Claims 2 and 4, it is not clear what is meant by the language “high voltage.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (WO 2015/019427, hereinafter “Tanaka”).   
Specifically, regarding Claim 1, Tanaka discloses a secondary battery control device comprising: a degree of deterioration calculation unit configured to calculate the degree of deterioration of a secondary battery for each member factor of the secondary battery (p. 3, ¶¶ 1-5), a determination unit configured to determine a deteriorated member factor, of the member factors of the secondary battery, on the basis of a calculation result of the degree of deterioration calculation unit (p. 3, ¶¶ 5-7), and a control unit configured to change an operation condition of the secondary battery according to the deteriorated member factor (p. 5, ¶¶ 1-5).
Regarding Claim 2, Tanaka discloses that the member factors of the secondary battery include a negative electrode capacity deviation, and the control unit operates the secondary battery at a high voltage as the operation condition of the secondary battery in a case where the deteriorated member factor is the negative electrode capacity deviation (p. 4, ¶¶ 4-9).
Regarding Claim 3, Tanaka discloses that the member factors of the secondary battery include a positive electrode use rate, and the control unit lowers an upper limit 
Regarding Claim 4, Tanaka discloses that the member factors of the secondary battery include a negative electrode use rate, and the control unit lowers the upper limit current value of the secondary battery and operates the secondary battery, and operates the secondary battery at a high voltage as the operation conditions of the secondary battery in a case where the deteriorated member factor is the negative electrode use rate (p. 4, ¶¶ 4-9).
Regarding Claim 6, Tanaka discloses that the degree of deterioration calculation unit calculates the current degree of deterioration on the basis of a use time of the secondary battery, a current value, a voltage value, and a temperature of the secondary battery (p. 2, the last paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nakamori et al. (U.S. Pat. Publ. No. 2015/229150, hereinafter “Nakamori”).
Tanaka disclose substantially all of the limitations of the present invention, but does not disclose the claimed differences and function. 
However, Nakamori discloses (i) a degree of deterioration calculation unit that calculates a difference between a current degree of deterioration and a predefined degree of deterioration for each member factor of the secondary battery, and the determination unit determines a member factor having the difference between the current degree of deterioration and the predefined degree of deterioration exceeding a predetermined value as the deteriorated member factor (¶¶ [0074], [0078]-[0080]), as recited in Claim 5, and (ii) that the degree of deterioration calculation unit defines the predefined degree of deterioration as a function of the use time and the degree of deterioration of the secondary battery (¶¶ [0074], [0078]-[0080]), as recited in Claim 7.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamori with the device of Nakamori to identify a component that needs control to suppress a progress of deterioration (¶ [0075]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833